DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 15/936880 (now US Patent No. 10,928,835).  Claims 1-20 are pending.
2.	The IDS filed 5/11/21 has been considered.
3.	Claims 1-12 are objected to because of the following informalities:
A.	As per claim 12, at line 3 change “assembly” (second occurrence) to 
--assembling-- to be grammatically correct.
B.	All claims depending from an objected claim are also objected to for the same reasons. 
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 5, at line 2 “the measured time” lacks antecedence since there is no previous positive recitation of a measurement of time in claim 1.
B.	As per claim 14, at line 4 “the measured time” lacks antecedence since there is no previous positive recitation of a measurement of time in claim 13.
C.	As per claim 18, “the received status updates” lacks antecedence since there is no previous recitation of received status updates in claim 15 (see claim 17 for support).
D.	As per claim 20, “the request” lacks antecedence since there is no previous recitation of a request in claim 13.
E.	All claims depending from a rejected claim are also rejected for the same reasons. 
5.	Claims 1-20, as best interpreted given the deficiencies noted above, are distinguishable over the prior art.  As per claims 1 and 13, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, for each of the plurality of workstations, determining a corresponding work period, the work period defining a duration of time for the workstation to complete the one or more designated operations; and based on the identified work period for each of the plurality of workstations, selecting, from the plurality of workstations, a sequence of workstations for assembling the workpiece and generating a mission comprising a sequence of waypoints corresponding to the sequence of workstations, the mission being executable by a self-driving vehicle transporting the workpiece.  The invention eliminates the need for providing stationary conveyors for moving workpieces from one workstation to  another, thus providing flexibility in configuring a factory layout.  Dependent claims 2-12 and 14-20 are distinguishable for at least the same reasons.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents represent the general state of the art:
● Thorwarth (US 2018/0029178)- automated factory which uses AGV to replace conveyor systems; does not appear to use work period of workstations in determining a sequence of workstations/waypoints as claimed.
● WO-0125796A1- automated factory with autonomous vehicles which transport workpieces between workstations; does not determine work periods for each workstation or describe generating a “mission” comprising a sequence of waypoints.
● Boca et al. (Ultra-Flexible Production Systems for Automated Factories)- describes manufacturing environment, having remote computer control of operations, comprising workstations and AGVs wherein workpieces are carried from one workstation to another without use of conveyors (see section 3); does not appear to determine work period associated with each workstation and selecting a sequence of workstations based on work period of each workstation or generating a “mission” comprising a sequence of workstations/waypoints based on the selection.
7.	Claims 13 and 19 are allowed.  Claims 1-12, 14-18 and 20 would be allowable if rewritten or amended to overcome the objection(s)/rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661